Case: 12-50573       Document: 00512260483         Page: 1     Date Filed: 06/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 3, 2013
                                     No. 12-50573
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff – Appellee

v.

FERNANDO URIBE,

                                                  Defendant – Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:12-CR-366-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Fernando Uribe appeals the concurrent within-guidelines sentences of 36
months imposed following his convictions for attempted illegal reentry and
falsely claiming United States citizenship. As a threshold matter, Uribe argues
that a presumption of reasonableness should not apply to his within-guidelines
sentences on appellate review because the applicable guideline, U.S.S.G. § 2L1.2,
is not the result of empirical evidence or study. As Uribe acknowledges, this
argument is foreclosed. See United States v. Duarte, 569 F.3d 528, 529-31 (5th

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50573     Document: 00512260483      Page: 2   Date Filed: 06/03/2013

                                  No. 12-50573

Cir. 2009); United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir.
2009).
      Uribe also argues that his within-guidelines sentences were greater than
necessary to meet the sentencing goals of 18 U.S.C. § 3553(a) and thus were
unreasonable, in part, because the illegal reentry guideline doubled-counted one
of his prior convictions in determining his offense level and criminal history. We
have rejected the argument that a sentence imposed pursuant to § 2L1.2 is
greater than necessary to meet § 3553(a)’s goals as a result of any double
counting inherent in that Guideline. See Duarte, 569 F.3d at 529-31.
      Finally, Uribe argues that his guidelines ranges failed to reflect his
personal history and circumstances, the benign nature of his illegal reentry
offense, and the reasons he committed that offense. He further contends that
the district court incorrectly weighed these factors.        His arguments are
unavailing. The district court, which was “in a superior position to find facts and
judge their import under § 3553(a),” considered and rejected Uribe’s arguments
for sentences below his advisory guidelines ranges.            United States v.
Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). After consideration of
Uribe’s arguments, the court expressly gave more weight to other § 3553(a)
factors, including Uribe’s criminal history and history of violence, and
determined that sentences within the ranges were appropriate. Uribe has not
rebutted the presumption of reasonableness attaching to his within-guidelines
sentences on appellate review. See United States v. Gomez-Herrera, 523 F.3d
554, 565-66 (5th Cir. 2008).
      The record reflects no abuse of discretion in the district court’s sentencing
decision. See Gall v. United States, 552 U.S. 38, 51 (2007). Accordingly, the
court’s judgment is AFFIRMED.




                                        2